 

No

Oo Fe XN Do HD SP W

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

  

CLERK, U.S T
EASTERN DIS? RIG ALIFORNIA

ay

 

 

IN THE UNITED STATES DISTRICT COURT
_ FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:19-CR-00015-1-DAD
| )
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
ERIK RAZO QUIROZ, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable
to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the
interests of justice and pursuant to the U.S. CoNST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED appointing Kristi A. Hughes to represent the above
defendant in this case effective January 15, 2020 for appeal.

. This appointment shall remain in effect until further order of this court.

DATED: 1/15/2020

DQ A Draet

HON. DALE A. DROZD
United States District Judge

 

 
